Appellant was convicted of an assault by the use of a pistol which was then and there a prohibited weapon, as it is termed. The jury allotted him a term of two years confinement in the penitentiary.
The record is before us without a statement of facts or bill of exceptions. The matters set out in the motion for new trial are such that they can not be considered in the absence of a statement of facts, and some of them can not be reviewed without bills of exception, especially the question which relates to the argument of State's counsel. There is nothing with reference to this argument except the statement in the motion for new trial.
As this record is presented to us the judgment must be affirmed, and it is accordingly so ordered.
Affirmed.